DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (2014/0062808).
Regarding claim 1, Kataoka discloses an antenna apparatus (i.e. antenna apparatus for a vehicle) comprising: an antenna board 26 having a plurality of antenna elements 42 5arranged on a front surface thereof (See figs. 2-3 and paragraph [0022-0024]); and a transmitting/receiving module board 28 having a plurality of first heat generation elements provided on a front surface thereof and a plurality of second heat generation elements provided on a rear surface thereof, and 10disposed to have a separation space from the antenna board (See figs. 5-6), wherein the first and second heat generation elements are electrically driven to generate heat, wherein the heat generated from the plurality of first heat generation elements is radiated to the front of the 15transmitting/receiving module board, and the heat generated from the plurality of second heat generation elements is radiated to the rear of the transmitting/receiving 
Regarding claim 3, Kataoka discloses as cited in claim 1.  Kataoka further discloses a front heat radiation unit configured to radiate the 5heat generated from the plurality of first heat generation elements; and a rear heat radiation unit configured to radiate the heat generated from the plurality of second heat generation elements (See figs. 3, 5-6 and paragraph [0027-0028, 0047-0049]).
Allowable Subject Matter
Claims 2 and 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Kataoka discloses as cited in claim 1.  However, Kataoka fails to disclose a plurality of RF air lines disposed in the separation space, and configured to connect the antenna elements of the antenna board to the first heat generation elements of the transmitting/receiving 25module board, as described in figure 5A of the specification as well as specified in the claim.

Regarding claims 7-16, Kataoka discloses as cited in claim 3.  However, Kataoka fails to disclose the rear heat radiation unit 20comprises: a rear heat radiation body disposed in contact with the rear surface of the transmitting/receiving module board, and having a plurality of main heat radiation pins protruding to the rear thereof; and 25a plurality of rear unit heat radiation bodies disposed 39Attorney Docket No. SA02.KM058 through the rear heat radiation body, and having one ends contacted with at least some of the second heat generation elements of the transmitting/receiving module board, and the other ends on which a plurality of sub heat radiation pins 5for radiating heat conducted from the second heat generation elements to the outside are provided.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.